NetREIT 10-K EXHIBIT 21.1 Subsidiaries of the Registrant Subsidiary State or other jurisdiction of incorporation or organization NetREIT 01 LP Partnership California Fontana Medical Plaza, LLC California NetREIT Casa Grande LP Partnership California NetREIT Palm LP Partnership California NetREIT Garden Gateway LP Partnership California NetREIT Advisors, LLC Delaware NetREIT Model Home REIT, Inc. Maryland NetREIT Model Home REIT, LP Delaware Dubose Acquisition Partners II Texas Dubose Acquisition Partners III Texas Dubose Model Home Income Fund #3 LTD. Texas Dubose Model Home Income Fund #4 LTD. Texas Dubose Model Home Income Fund #5 LTD. Texas Dubose Model Home Investors Fund #113 LP Texas Dubose Advisors, LLC Delaware Dubose Investors Fund #201 LP California NetREIT National City Partners, LP California
